19 A.3d 1229 (2011)
In the matter of LOW COST PARALEGAL SERVICES and Dominique M. Salazar a/k/a Michelle Salazar.
No. 11-56-M.P.
Supreme Court of Rhode Island.
May 19, 2011.
Dominique M. Salazar.

ORDER
This matter came before the Court pursuant to Rule 9(d) of the Rules of Procedure of the Unauthorized Practice of Law Committee (hereinafter "Committee") following an investigational hearing conducted by the Committee on November 17, 2010 of the business known as "Low Cost Paralegal Services," whose principal place of business was last known to be 1112 E. Mulberry Ave., 7E, San Antonio, Texas. Low Cost Paralegal Services has conducted business online through its web-site (http://lowcostparalegalservices.webs.com). The principal of this entity is Dominique M. Salazar, a/k/a Michelle Salazar. After the investigational hearing, the Committee has made the following determinations:

*1230 1. That Low Cost Paralegal Services and Dominique M. Salazar a/k/a Michelle Salazar have engaged in the unauthorized practice of law in Rhode Island in violation of R.I.G.L. § 11-27-12 by falsely holding itself/herself out to Rhode Islanders, through internet advertising targeting Rhode Island, as competent and qualified to prepare legal documents for uncontested divorce and to assist with a child support problem, which conduct constitutes "the practice of law" as defined in R.I.G.L § 11-27-2(4).
2. That the representation by Dominique M. Salazar a/k/a Michelle Salazar that she has ceased conduct constituting the unauthorized practice of law in Rhode Island and will not resume is found not to be credible in light of the lack of credibility of other representations made by her to the Committee so that further steps are required to protect Rhode Islanders.
Based on the fact that Ms. Salazar claims to reside outside of the State of Rhode Island and in light of the Committee's findings, the Court entered an order on February 11, 2011 directing that Ms. Salazar present her arguments in writing, no later than thirty (30) days from the date of the order, to show cause as to why the Committee's recommendations, as stated in the attached letter dated December 17, 2010 from Richard P. D'Addario, Chairman of the Unauthorized Practice of Law Committee, should not be adopted by this Court. The Court did not receive a response from Ms. Salazar and so adopts the following recommendations of the Unauthorized Practice of Law Committee as an order of this Court as follows:
1. The findings of the Committee, that Low Cost Paralegal Services and Dominique M. Salazar a/k/a Michelle Salazar have engaged in the unauthorized practice of law in Rhode Island and that her representation that she will never resume such conduct is lacking in credibility, are hereby approved;
2. A copy of the December 17, 2010 letter from Richard P. D'Addario, Chairman of the Unauthorized Practice of Law Committee, as well as this order shall be published on the Rhode Island Judiciary's web-site;
3. A copy of the December 17, 2010 letter from Richard P. D'Addario, Chairman of the Unauthorized Practice of Law Committee, as well as this order shall be forwarded to the Attorney General of the State of Rhode Island, with the recommendation that it be turned over to the Attorney General of the State of Texas, to the Federal Trade Commission, or such other federal agency as may have jurisdiction with respect to internet-based fraud, to the Texas Supreme Court and/or Bar Association as appropriate in connection with the admission of individuals to practice law, and to the North Carolina State Bar Association/Unauthorized Practice Committee.
                 ATTACHMENT
  STATE OF RHODE ISLAND AND
  PROVIDENCE PLANTATIONS
  Supreme Court
  UNAUTHORIZED PRACTICE OF LAW
  COMMITTEE
  Providence County Courthouse
  Providence, R.I. 02903
  December 17, 2010
*1231
  The Honorable Chief Justice Paul A. Suttell
  Rhode Island Supreme Court
  250 Benefit Street
  Providence, RI 02903

Re: In re Low Cost Paralegal Services

Dear Chief Justice Suttell:
Pursuant to Practice Rule 7(d) of the Rules of Procedure of the Unauthorized Practice of Law Committee, I hereby report to this Honorable Court the findings and recommendations of the Unauthorized Practice Committee ("the Committee") following an investigational hearing held by the Committee on the Complaint of David D. Curtin, Chief Disciplinary Counsel, regarding an entity known as Low Cost Paralegal Services and Dominique M. Salazar a/k/a Michelle Salazar. The transcript of the investigation hearing is attached.
The Committee determined that the following allegations regarding Low Cost Paralegal Services and Dominique M. Salazar a/k/a Michelle Salazar were sustained by a preponderance of evidence:
1. That Low Cost Paralegal Services and Dominique M. Salazar a/k/a Michelle Salazar have engaged in the unauthorized practice of law in Rhode Island [R.I.G.L. § 11-27-12] by falsely holding itself/herself out to Rhode Islanders, through internet advertising targeting Rhode Island, as competent and qualified to prepare legal documents for uncontested divorce and to assist with a child support problem, which conduct constitutes "the practice of law" as defined in R.I.G.L § 11-27-2(4).
2. That the representation by Dominique M. Salazar a/k/a Michelle Salazar that she has ceased conduct constituting the unauthorized practice of law in Rhode Island and will not resume is found not to be credible in light of the lack of credibility of other representations made by her to the Committee so that further steps are required to protect Rhode Islanders.
These findings are supported by the admissions of Dominique M. Salazar a/k/a Michelle Salazar, in e-mails to this Committee, which state inter alia, "I understand the unauthorized and ceased everything no website it is deleted" and "this will not occur in the future everything is ceased."
Accordingly, the Committee recommends to this Court as follows:
1. That the Court approve the findings that Low Cost Paralegal Services and Dominique M. Salazar a/k/a Michelle Salazar have engaged in the unauthorized practice of law in Rhode Island and that her representation that she will never resume such conduct is lacking in credibility;
2. That a copy of this letter, together with a record of this Court's approval of the findings, be posted on the internet, or otherwise be publicized, so that potential victims can be warned;
3. That this letter, together with a record of this Court's approval of the findings and the record of the investigational hearing, be forwarded to the Attorney General of the State of Rhode Island, with the recommendation that it be turned over to the Attorney General of the State of Texas, to the Federal Trade Commission, or such other federal agency as may have jurisdiction with respect to internet-based fraud, to the Texas Supreme Court and/or Bar Association as appropriate in connection with the admission of individuals to practice to law, and to the North Carolina State *1232 Bar Association/Unauthorized Practice Committee
4. to assist it in its ongoing investigation of Low Cost Paralegal Services and Dominique M. Salazar a/k/a Michelle Salazar.
  Respectfully submitted,
  Richard P. D'Addario Chairman
Enclosure